Citation Nr: 1521898	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-25 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

On April 8, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of his intent to withdraw his appeal of the issue of whether new and material evidence has been received to reopen service connection for arthritis.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issue of whether new and material evidence has been received to reopen a claim of service connection for arthritis have been met.  38 U.S.C.A. § 7105(b)(2); (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

In the present case, the Veteran clearly expressed his intent to withdraw his appeal as to whether new and material evidence has been received to reopen a claim of service connection for arthritis in an April 2015 communication.  Subsequently, the Veteran's representative confirmed the Veteran's intent to withdraw his appeal in a May 2015 informal hearing presentation.  Consequently, the Board finds that the Veteran has withdrawn his appeal as to this issue.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of whether new and material evidence has been received to reopen the claim of service connection for arthritis is dismissed.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


